Citation Nr: 0710996	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-21 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected degenerative disc disease of 
the cervical spine.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative disease of the 
lumbar spine.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1975 to October 1975 
and from June 1984 to September 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO) which, in pertinent part, granted service 
connection for degenerative disc disease of the cervical and 
lumbar spines, and which denied entitlement to service 
connection for a bilateral knee disorder.  The veteran filed 
a notice of disagreement as to the assigned ratings for 
spinal disc disease and the denial of service connection for 
a bilateral knee disorder.  

In August 2006, the veteran and his spouse testified at a 
videoconference hearing over which the undersigned Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Board has determined that remand of the claims is 
necessary for clarification of record evidence and additional 
VA examinations.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 
3.159(c), (d) (2006).

In an October 2003 letter, the veteran indicating that he was 
then forwarding copies of medical treatment records from his 
treating physicians, (Doctors Sheffer, Malone, Petro, and 
Dillon).  However, while the forwarding letter is of record, 
the medical treatment records alluded to by the veteran are 
not in the claims folder.  On remand, these records should be 
obtained.

During his August 2006 videoconference hearing, the veteran 
indicated that he had been receiving medical treatment for 
his knees from R. Barbieri, M.D.  A review of the veteran's 
claims folder shows that records from Dr. Barbieri are of 
record with regard to treatment for an elbow disorder, but 
records for treatment of the knees are not of record.  The 
veteran also indicated that he had been receiving treatment 
for his service-connected cervical and lumbar spine 
disabilities from T. R. Lowe, M.D.  Treatment records and 
progress noted from Dr. Lowe dated from March 2003 to 
December 2004, as well as a letter from Dr. Lowe dated in 
September 2006, are of record.  However, treatment records 
dated from December 2004 to September 2006 have not been 
associated with the veteran's claims file.  On remand, these 
records should be obtained.

During his August 2006 videoconference hearing, he indicated 
his service-connected cervical and lumbar spine disabilities 
had increased in severity.  As such, a current VA examination 
is necessary to assess the severity of the veteran's service-
connected cervical and lumbar spine disabilities.  The 
fulfillment of the statutory duty to assist includes the 
conducting of a thorough and contemporaneous medical 
examination so that the evaluation of a claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Finally, the United States Court of Appeals for Veterans 
Claims (Court) has issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the Veterans Claims Assistance Act of 
2000  (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
increased disability ratings and for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating upon the award of 
service connection or an effective date.  On remand, the 
veteran should be provided proper notice under 38 U.S.C.A. 
5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will send the veteran 
corrective VCAA notice under 38 
U.S.C.A. 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman, 19 Vet. App. at 473.

2.  The RO/AMC will make arrangements 
to obtain from the veteran specific 
information as to treatment associated 
with care given by the medical care 
providers identified, to include Drs. 
Sheffer, Malone, Petro, Dillon, 
Barbieri, and Lowe, with dates of 
treatment and any appropriate 
authorization and consent forms.  All 
identified records should be obtained 
and associated with the claims folder.  
Upon receipt of this information, as 
well as review of all other evidence of 
record, the RO/AMC must reexamine the 
evidence of record as to the veteran's 
claim of service connection for a 
bilateral knee disorder.  If necessary 
and appropriate, the RO/AMC will afford 
the veteran a VA medical examination, 
to be conducted by an appropriately 
qualified physician, who must express 
an opinion as to whether the veteran 
has a left and/or right knee disorder 
that was caused by any incident of 
active military service.  If such an 
examination is conducted, the claims 
folder, and a copy of this remand, will 
be made available to the examiner, who 
will review this material in 
conjunction with the examination, and 
acknowledge such receipt and review in 
any report generated as a result of 
this remand.  

3.  The RO/AMC will arrange for the 
veteran to be afforded an appropriate 
VA examination so as to assess the 
current extent and nature of the 
veteran's service-connected 
degenerative disc disease of the 
cervical and lumbar spines.  The 
veteran's claims file must be reviewed 
by the examiner in conjunction with 
conducting the examination.  Any 
studies deemed necessary should be 
performed.

The RO/AMC should ensure that the 
examiner is requested to ascertain the 
severity of the disability such that 
findings from the examination are 
responsive to the current criteria for 
rating cervical and lumbar spine 
disorders, the criteria in effect prior 
to September 26, 2003, and those in 
effect prior to September 23, 2002.  
The examiner should make a definitive 
finding as to whether there is muscle 
spasm, identify any associated 
neurological symptoms, and indicate 
whether the cervical and lumbar spine 
symptoms are chronic or acute.  The 
examiner should specifically ascertain 
whether there have been incapacitating 
episodes (defined as "a period of acute 
signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.") due specifically to the 
cervical or lumbar spine, and if so, 
note the frequency and the duration of 
such.  The clinical findings reported 
must be sufficiently detailed to allow 
for consideration under the prior and 
the revised criteria for rating 
cervical and lumbar spine disorders.  
All functional limitations resulting 
from the cervical and lumbar spine 
disabilities should be identified and 
the examiner should note whether there 
is any pain, weakened movement, excess 
fatigability, or incoordination.

Finally, based on a detailed review of 
the file, the examiner should offer an 
opinion as to whether the limitation of 
motion of the cervical and lumbar 
spines as demonstrated in June 2004 has 
remained consistent or increased in 
severity.  The examiner should comment 
on the consistency of the findings with 
other findings noted at the time, as 
well as, with prior and subsequent 
treatment records.  If the findings 
reported are determined to represent a 
chronic "stage" of increase of the 
disability, the examiner should provide 
a further opinion (to the extent 
possible) regarding the duration of the 
chronic "stage".  The examiner must 
explain the rationale for all opinions 
given.

4.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further claim adjudication.

5.  The RO/AMC will then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, provide the 
veteran and his representative with a 
Supplemental Statement of the Case.  The 
Supplemental Statement of the Case should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




